Citation Nr: 1038493	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy as secondary to service-connected 
diabetes mellitus, type II. 
 
2.  Entitlement to service connection for hypothyroidism as 
secondary to diabetes mellitus, type II or herbicide exposure, 
including Agent Orange.   
 
3.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II, or 
posttraumatic stress disorder (PTSD). 
 
4.  Entitlement to service connection for atrial fibrillation as 
secondary to service-connected diabetes mellitus, type II or 
PTSD. 
 
5.  Entitlement to an increased (compensable) rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 
1971.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating decisions of the VA 
Regional Office in Waco, Texas that denied service connection for 
bilateral upper extremity peripheral neuropathy as secondary to 
service-connected diabetes mellitus, type II, hypothyroidism as 
secondary to type II diabetes or Agent Orange exposure, 
hypertension as secondary to type II diabetes or PTSD, atrial 
fibrillation as secondary to diabetes mellitus, type II, or PTSD, 
and an evaluation in excess of zero percent for erectile 
dysfunction.

Following review of the record, the issue of entitlement to 
service connection for atrial fibrillation is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been 
exposed to herbicides, including Agent Orange.

2.  Service connection is in effect for PTSD, rated 70 percent 
disabling, and diabetes mellitus, type II, rated 10 percent 
disabling.  

3.  The Veteran does not have bilateral upper extremity 
peripheral neuropathy.

4.  Hypothyroidism is not attributable to service, and there is 
no relationship between hypothyroidism and type II diabetes, or 
presumed exposure to Agent Orange.

5.  Hypertension is not attributable to service, and there is no 
relationship between hypertension and type II diabetes mellitus, 
or PTSD.

6.  The Veteran has erectile dysfunction without deformity of the 
penis, and receives special monthly compensation for loss of a 
creative organ.


CONCLUSIONS OF LAW

1.  Bilateral upper extremity peripheral neuropathy was not 
incurred in or aggravated by service, is not presumed to have 
been incurred in service, and is not proximately due to or the 
result of service-connected disease or injury. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 1116 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  

2.  Hypothyroidism was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and is not 
proximately due to or the result of service-connected disease or 
injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5107 
(West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2010).

3.  Hypertension was not incurred in or aggravated by service, is 
not presumed to have been incurred in service, and is not 
proximately due to or the result of service-connected diabetes 
mellitus, type II, or PTSD. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

4.  The criteria for a compensable rating for erectile 
dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.115b, 
Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  

Here, the Veteran was sent letters in July 2002, May 2004, April 
2005, April 2007, March 2008, June 2008, and July 2008 prior to 
the initial unfavorable decisions on the claims under 
consideration.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence.  
Notification that included information pertaining to a disability 
rating and an effective date for the award if service connection 
were granted was also sent to the appellant in those 
communications.  In this case, however, service connection is 
being denied.  Therefore, no rating or effective date will be 
assigned with respect to the claimed conditions.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Voluminous private and VA clinical records have been 
received in support of the claim and have been reviewed.  The 
Veteran has been afforded a number of VA examinations pertinent 
to the claims throughout the appeal period that are determined to 
be adequate for compensation and pension purposes.  Social 
Security disability clinical data are of record.  The Veteran's 
statements in the record have been carefully considered.  He was 
scheduled for a personal hearing as requested but cancelled his 
appearance in March 2010.  

The Board is satisfied that the RO has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to final decisions in this appeal.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claims. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303 (2010).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and peripheral neuropathy or hypertension or endocrinopathy 
becomes manifest to a degree of at least 10 percent within one 
year from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such a disorder during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310 (2009).  Service connection can be 
granted for disability that is aggravated by a service-connected 
disability and compensation may be paid for any additional 
impairment resulting from the service-connected disease or 
injury. See Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. 
§ 3.310 was amended on September 7, 2006, prior to the filing of 
the current claim, to conform the regulation to the holding in 
Allen.  The Board will apply the older version of 38 C.F.R. 
§ 3.310 which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made, and because the Veteran's claims 
in this respect were filed prior to the effective date of the 
revised regulation.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service. 38 U.S.C.A. § 1116(a) (1) (West 2002 & Supp. 
2010).  The presumption requires exposure to an herbicide agent 
and manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease. 38 C.F.R. 
§ 3.307(a) (6) (ii) (2010).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to the 
contrary. 38 U.S.C.A. § 1113(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.307(d) (2010).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type II diabetes (also known as type 
II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2010).

Factual Background and Legal Analysis

The Veteran served in Vietnam and is presumed to have been 
exposed to herbicides, including Agent Orange. See 38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307.  The Board notes that he has not 
alleged that the claimed disabilities were incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not for application.

Among other disabilities, service connection is in effect for 
PTSD, rated 70 percent disabling, and diabetes mellitus, type II, 
rated 10 percent disabling.

1.  Service connection for upper extremity peripheral neuropathy.

The Veteran's service treatment records show no treatment for 
peripheral neuropathy or any other neurologic deficit of the 
upper extremities.  On examination in February 1971 for discharge 
from active duty, the upper extremities were evaluated as normal.  
In the Report of Medical History, he denied neuritis.  When 
examined post service by VA in April 1971, no complaints 
pertaining to nerve deficit of the upper extremities were 
recorded.  A neuropsychiatric examination report did not indicate 
any abnormal neurological findings.  

The appellant was afforded an Agent Orange Registry examination 
in March 2002.  He denied symptoms of numbness and tingling.  
Evaluation of peripheral nerve function disclosed intact 
perception to vibratory stimuli in the upper extremities.  No 
diagnosis is peripheral neuropathy was shown.  

The evidence does not reflect a diagnosis of peripheral 
neuropathy of the upper extremities within one year of discharge 
from service.  The Board thus finds that service connection for 
peripheral neuropathy of the upper extremities is not warranted 
on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).  Moreover, the appellant does not assert that 
peripheral neuropathy of the upper extremities is directly or 
presumptively related to service.

Rather, the Veteran filed a claim of service connection for 
peripheral neuropathy of the upper extremities as secondary to 
diabetes mellitus, type II, in March 2004.  He was afforded a VA 
examination in March 2005 where it was reported that he had no 
complications secondary to diabetes mellitus, type II.  It was 
reported that there was a history of peripheral neuropathy and or 
carpal tunnel symptoms of the right hand consisting of numbness 
and cramping that predated diabetes.  Examination disclosed 
normal 10-g monofilament sensation of the hands.  The appellant 
had normal position sense in the fingers and normal vibratory 
sensation of both hands.  The biceps and triceps reflexes were 2+ 
and equal bilaterally.  The Phalen and medial nerve compression 
tests were positive on the right.  A pertinent impression of 
right carpal tunnel syndrome was rendered. 

The Veteran was afforded comprehensive VA medical examinations in 
March 2008 and January 2009.  He reported a history of numbness 
affecting the lower extremities.  The findings from both 
examinations were essentially the same relative to the upper 
extremities.  Both showed that the Veteran had normal sensory 
function, vibration sensation, position sense and motor strength 
of the upper extremities.  He was determined to have no 
neurovascular or peripheral neuropathy involving the upper 
extremities, including carpal tunnel syndrome.  The clinical 
reports referred only to peripheral neuropathy of the lower 
extremities.  No diagnosis of peripheral neuropathy of the upper 
extremities was provided.  

The Board points out in this regard that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that section 1110 of the statute requires the 
existence of a present disability for VA compensation purposes); 
see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992). See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  The Board notes that although the VA examiner 
in March 2005 referred to peripheral neuropathy of the right 
upper extremity, it was also shown that the Veteran had a history 
of carpal tunnel syndrome affecting that hand.  More recent 
clinical findings evidence no neurologic disability of either 
upper extremity.  Therefore, absent evidence of a current 
disability of the upper extremities diagnosed as peripheral 
neuropathy, the claim must be denied.

The Board has considered that the appellant is competent to 
report neurologic disturbance in the upper extremities. See Layno 
v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 
8 Vet.App. 398, 405 (1995).  In this regard, however, the Board 
points out that he has not identified or produced any acceptable 
evidence, medical or otherwise, that would tend to show current 
disease or injury for which service connection is being sought.  
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of current disability due 
to disease or injury, there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal 
Circuit has noted that in order for a veteran to qualify for 
entitlement to compensation under statute, the existence of a 
disability must be proved, and as having resulted from a disease 
or injury that occurred in the line of duty. See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (2001).  The Board reiterates that 
while the appellant is competent to report that he has peripheral 
neuropathy of the upper extremities, the observations of skilled 
clinical professionals on VA examinations in March 2005, March 
2008 and January 2009 are far more probative as to the existence, 
or lack thereof, of pathology and disability.  The Board notes 
that as there is no confirming evidence of peripheral neuropathy 
of the upper extremities, it is unnecessary to address whether it 
secondary to a service-connected disability.

Therefore, absent the lack of current disability diagnosed as 
peripheral neuropathy of the upper extremities, the evidence is 
not in equipoise, the benefit-of-the-doubt doctrine does not 
apply and service connection must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board would also point out that to the extent that the 
Veteran has carpal tunnel syndrome, such was not manifested 
during service or within one year of separation, nor is there 
proof relating it to service.  In addition, there is no proof 
that carpal tunnel syndrome or any degree of such is related to a 
service-connected disease or injury.  

2.  Service connection for hypothyroidism.

The Veteran asserts that he has hypothyroidism as the result of 
exposure to Agent Orange and/or service-connected diabetes 
mellitus, type II.  A claim for service connection for 
hypothyroidism as secondary to Agent Orange exposure was received 
in March 2004.  The appellant subsequently wrote in October 2006 
that hypothyroidism had been aggravated by service-connected 
diabetes mellitus.

Service treatment records show no treatment or medication 
prescribed for hypothyroidism.  On examination in February 1971 
for discharge from active duty, the endocrine system was 
evaluated as normal.  When examined post service by VA in April 
1971, the endocrine system was evaluated as normal.  Private 
clinical records dating from 1983 indicate that in February 1998 
when being seen for hypertension, it was noted that laboratory 
workup would be obtained in two weeks, to include a thyroid 
profile.  The results of this study is not of record.  In March 
2002, it was indicated that the Veteran was taking medication for 
his thyroid gland.  A clinical laboratory report dated in June 
2002 noted that he was prescribed Thyrolar.  Private clinical 
records dated between 2003 and 2004 reflect that the appellant 
received evaluation and medication management for hypothyroidism.  

The appellant was afforded a VA examination in March 2008 and 
stated that he had been hypothyroid since the 1970s.  He related 
that he currently took Synthroid for the condition.  The Board 
obtained a VA advisory medical opinion in September 2009 in which 
it was opined that it was less likely than not that 
hypothyroidism was due to service-connected PTSD.  

The Board points out that the first evidence of hypothyroidism 
appears in the clinical evidence many years after discharge from 
service.  Although the Veteran stated in March 2008 that he has 
been hypothyroid since the 1970s, the Board finds that his 
statement in this regard is self-serving and not credible.  As 
noted previously, the endocrine system was evaluated as normal on 
service separation examination in 1971.  Review of extensive 
private clinical records dating from 1983 to 2002 does not 
reflect any finding or diagnosis of this disorder.  The Veteran 
is thus deemed to be an unreliable historian as to this 
statement.  This militates against a finding that hypothyroidism 
was initially manifested in service and also rebuts any assertion 
of continuity of symptomatology since separation from service. 
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 230 F.3d 1330 
(Fed. Cir. 2000).  There is no competent evidence linking 
hypothyroidism to service and service connection for such is not 
warranted on a direct or presumptive basis. See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The Veteran contends that hypothyroidism is related to presumed 
Agent Orange exposure from his service in Vietnam.  However, upon 
review of all of the evidence of record, the Board finds that 
service connection for hypothyroidism is not warranted, to 
include based on the Veteran's exposure to Agent Orange.  
Although hypothyroidism has been diagnosed, it is not a disease 
recognized by VA which engenders a presumption of service 
connection under 38 C.F.R. § 3.309(e) based on exposure to 
herbicides.  

However, even if a veteran is not found to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection may be 
established on a direct basis. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation).

In this regard, the Board finds that there is no persuasive 
evidence showing that the Veteran's hypothyroidism resulted from 
his herbicide exposure or any incident of service. 38 U.S.C.A. 
§ 1154(b);38 C.F.R. § 3.303(d); see Combee, supra.  The Board 
observes that at no time since the appellant has been diagnosed 
with hypothyroidism has a medical professional attributed this 
disability to his military service or provided a medical opinion 
substantiated by sound scientific and medical principles which 
suggests that hypothyroidism is associated with herbicide 
exposure.  The Board finds that there is no evidence linking 
hypothyroidism to either herbicide exposure 

The Veteran also asserts that hypothyroidism is secondary to or 
has been aggravated by service-connected diabetes mellitus, type 
II.  In order to establish service connection in the latter 
regard, the evidence must show that the Veteran has a chronic 
disability that is proximately due to or the result of a service-
connected disease or injury.  Service connection can be granted 
for disability that is aggravated by a service-connected 
disability and compensation may be paid for any additional 
impairment resulting from the service-connected disease or 
injury. See Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board finds, however, that there is no evidence linking 
hypothyroidism to service-connected diabetes mellitus, type II, 
except for the Veteran's own statements to this effect.  Lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layperson is 
competent to report that that he or she notices symptoms as such 
come through one of the senses. See Layno v. Brown, 6 Vet. App 
465, 470 (1994).  

The Board has carefully considered the appellant's lay assertions 
in this regard.  However, the etiology of hypothyroidism and 
whether it is related to Agent Orange exposure or is secondary to 
or has been aggravated by service-connected disability requires 
specialized training for a determination as to its causation, and 
is therefore not susceptible of lay opinion.  In this regard, a 
medical professional has greater skill.  The Board thus finds 
that there is no probative evidence in the record indicating that 
hypothyroidism is due to Agent Orange exposure or is secondary to 
or has been aggravated by diabetes mellitus, type II.  The 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine, does not apply and service connection for 
hypothyroidism must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

3.  Service connection for hypertension.

Service treatment records do not show elevated blood pressure 
readings.  On examination in February 1971 for discharge from 
active duty, a blood pressure of 122/82 was shown.  The 
cardiovascular system was evaluated as normal.  On the Report of 
Medical History, the Veteran denied high blood pressure.  When 
examined by VA in April 1971, blood pressure readings of 110/70 
were recorded.  Private clinical records dating from 1983 reflect 
that in August 1993, the Veteran had a blood pressure reading of 
140/98 after an accident.  In February 1998, it was noted that 
his blood pressure had been high the previous day at 128/105 and 
"new onset of hypertension" was recorded for which he was 
prescribed medication.  In March 1998, it was reported that 
hypertension was under good control and that his medication would 
be decreased and stopped if he continued to do well.

On VA examination in March 2005, a blood pressure reading of 
120/70 was reported.  Subsequent VA outpatient records dated in 
November 2005 reflect that the Veteran's blood pressure was 
recorded as 140/90 for which he was placed on medication.  
Essential hypertension was diagnosed.  Received from the Veteran 
in July 2005 was internet-generated research ostensibly 
purporting to show a relationship between hypertension and PTSD.  
A claim for service connection for hypertension as secondary to 
or aggravated by service-connected disability was received in 
October 2005.

The appellant was afforded a VA examination in March 2008 and 
stated that he had had hypertension since the 1970s.  
Hypertension was diagnosed on VA examination in January 2009.

After careful review of the evidence, the Board finds that 
service connection for hypertension is not warranted.  Although 
the Veteran stated in March 2008 that he had had hypertension 
since the 1970s, the Board finds that his statement in this 
regard is not credible.  Review of private clinical records 
dating from 1983 does not reflect a diagnosis of high blood 
pressure until 1998.  The blood pressure reading of 122/82 
obtained on service separation examination in February 1971 was 
well within normal limits.  He denied a history of high blood 
pressure at that time.  The Veteran is thus deemed to be an 
unreliable historian and his account of hypertension dating from 
the 1970s is not probative.  This militates against a finding 
that hypothyroidism was initially manifested in service and also 
rebuts any assertion of continuity of symptomatology since 
separation from service. See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 230 F.3d 1330 (Fed. Cir. 2000.  There is no 
competent evidence linking hypertension to service, and service 
connection for such may not be granted on a direct or presumptive 
basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Moreover, the Veteran contends that hypertension is secondary to 
or has been aggravated by service-connected diabetes mellitus, 
type II or PTSD.  In order to establish service connection in 
this regard, the evidence must show that the Veteran has a 
chronic disability that is proximately due to or the result of a 
service-connected disease or injury.  Service connection is 
warranted for disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. 
§ 3.310 (2009).  This includes disability made chronically worse 
by service-connected disability. See Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Board notes that on VA examination in March 2008, the 
examiner indicated that hypertension was a potentially related 
condition of diabetes.  However, it was found that this was not a 
complication in the Veteran's case because no nephropathy was 
present.  The Board obtained a VA advisory medical opinion in 
this regard in September 2009 from a VA physician who indicated 
that the claims folder was reviewed.  Following a statistical 
analysis of the incidence of high blood pressure in the general 
population, the examiner stated that the Veteran had submitted 
various articles in support of his position.  It was found, 
however, that those articles discussed the immediate short-term 
response in blood pressure to stress and did not discuss any 
chronic elevation of blood pressure or risk of hypertension.  The 
examiner then opined that the Veteran's hypertension was not due 
to the effects of PTSD and that it was less than likely that 
hypertension was aggravated by PTSD.  

Consequently, the Board finds that there is no evidence linking 
the Veteran's hypertension to service-connected diabetes 
mellitus, type II or PTSD except for the his own statements to 
this effect.  A layperson is competent to report that that he or 
she notices symptoms as such come through one of the senses. See 
Layno v. Brown, 6 Vet. App 465, 470 (1994).  

The Board has carefully considered the appellant's lay assertions 
in this regard.  However, the etiology of hypertension and 
whether it is secondary to or has been aggravated by service-
connected disability requires specialized training for a 
determination as to its causation, and is therefore not 
susceptible of lay opinion.  In this regard, a medical 
professional has greater skill.  The Board points out that when 
the Veteran was examined in March 2008, the VA examiner 
specifically stated that hypertension was not a complication of 
the Veteran's diabetes mellitus, type II, because the Veteran did 
not have kidney disease.  This opinion is inclusive and 
unequivocal provides no nexus on a secondary basis to include 
aggravation.  As well, a VA examiner offered cogent rationale in 
September 2009 in finding that it was less likely than not that 
hypertension was due to or had been aggravated by service-
connected PTSD.  The Board thus finds that there is no persuasive 
or probative evidence in the record that hypertension is 
secondary to or has been aggravated by diabetes mellitus, type II 
or PTSD.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply and 
service connection for hypertension must be denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



4.  Increased rating for erectile dysfunction.

Service connection for erectile dysfunction as secondary to 
residuals of prostate cancer associated with herbicide exposure, 
status post prostatectomy, was granted by rating action dated in 
September 2002.  A zero percent disability evaluation was 
established.  The Veteran was awarded special monthly 
compensation at that time under 38 U.S.C.A. § 1114(k) (West 2002) 
and 38 C.F.R. § 3.350(a) (2009) for loss of use of a creative 
organ.  

The Veteran asserts that erectile dysfunction associated with 
residuals of prostate cancer warrants a compensable evaluation.  
A claim for an increased rating was received in December 2007.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life and is based, as far as 
practicable, on average impairment of earning capacity in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2009).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.3 (2009).

Where an unlisted condition is encountered it is permissible to 
rate it under a closely related disease or injury, in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.  

The service-connected erectile dysfunction has been assigned a 
noncompensable rating by analogy under the provisions of 38 
C.F.R. § 4.115b, Diagnostic Code 7522 of the Schedule for Rating 
Disabilities for penis deformity with loss or erectile power.  
Under Diagnostic Code 7522, penis deformity with loss of erectile 
power warrants a 20 percent disability rating. Id.  

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating shall 
be assigned when the requirements for a compensable rating are 
not met. 38 C.F.R. § 4.31 (2009).

The Veteran was afforded a VA genitourinary examination in 
December 2007.  On examination, he admitted to erectile 
dysfunction and inability to penetrate vaginally.  It was 
reported that there was an absence of ejaculation due to prostate 
surgery.  On examination, pertinent findings included a normal 
urethra.  The penis examination was reported to be abnormal due 
to loss of erectile power.  The Veteran was observed to have a 
rash of the glans penis.  The testicle examination was normal.  
The scrotum, epididymis and spermatic cords were normal.  
Following examination, a diagnosis of residuals of prostate 
cancer, status post prostatectomy, was rendered.  

The Veteran underwent VA examination in March 2008.  Pertinent 
genitourinary history was recited.  He related that he had 
erectile dysfunction but was on no medication, and that nothing 
had changed otherwise.  He stated that he had tried pills, 
injection and a vacuum pump but that nothing had worked to 
restore erectile ability.  It was reported that he had had a 
glans penis rash but that this had resolved with a steroid cream.  
The penis examination was normal.  Following examination, a 
diagnosis of erectile dysfunction was rendered. 

On VA general medical examination in January 2009, it was noted 
that the clinical course since radical retropubic prostatectomy 
in 2001 had been stable and that he was not being currently 
treated.  The findings relative to the penis remained the same as 
on previous VA examinations in 2008 and 2009.  

In light of the above, the Board finds a higher evaluation for 
erectile dysfunction is not warranted.  A compensable evaluation 
for the Veteran's erectile dysfunction, as rated under 38 C.F.R. 
§ 4.11b, Diagnostic Code 7522, requires both deformity and loss 
of erectile power.  Here, the Veteran has loss of erectile power 
but no deformity of the penis has been noted on any VA 
examination during the appeal period, nor has the appellant 
contended as such.  In sum, the only symptom attributable to the 
service-connected erectile dysfunction is loss of erectile power.  
This alone without related deformity of the penis is insufficient 
for granting of a compensable evaluation under Diagnostic Code 
7522.  The Veteran is competent to report the severity of his 
erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, the clinical evidence is dispositive and shows that he 
does not have the findings for a higher disability rating for 
erectile dysfunction.  As the appellant does not meet the minimal 
criteria for a compensable evaluation under Diagnostic Code 7522, 
a noncompensable evaluation must be assigned. See 38 C.F.R. 
§ 4.31.

Additionally, the Veteran has been awarded special monthly 
compensation due to the loss of use of a creative organ under 38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Here, the record does not establish that the rating criteria are 
inadequate for evaluating the Veteran's service-connected 
erectile dysfunction associated with residuals of prostate 
cancer.  The clinical evidence of record shows that the relative 
manifestations and the effects of the Veteran's disability have 
been fully considered and are contemplated by the rating 
schedule.  Therefore, referral for an extraschedular rating is 
unnecessary at this time. See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

Service connection for bilateral upper extremity peripheral 
neuropathy as secondary to service-connected diabetes mellitus, 
type II, is denied.

Service connection for hypothyroidism as due to exposure to Agent 
Orange or as secondary to diabetes mellitus, type II, is denied.

Service connection for hypertension as secondary to service-
connected diabetes mellitus, type II or PTSD is denied

An evaluation in excess of zero percent for erectile dysfunction 
is denied.


REMAND

The Veteran asserts that he developed atrial fibrillation as 
secondary to service-connected PTSD or diabetes mellitus, type 
II.  In a statement dated in March 2004, he contends that his 
physician, Dr. Fortson, had told him that stress from PTSD was 
taking a toll on his heart.  In this regard, he referred to 
clinic notes dated in December 2003 and January 2004 in support 
of this claim.  Review of the record discloses that in March 
2002, Dr. Fortson indicated that various factors might have been 
implicated in the appellant's atrial fibrillation, including 
stimulants, too much thyroid [hormone replacement], cardiac valve 
insufficiency, stress, endocarditis, or genetics.  In view of 
such, the Board finds that an advisory opinion as to the etiology 
of atrial fibrillation and its relationship to PTSD should be 
obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The claims folder should be referred to 
a VA examiner for review and opinion on the 
issue of entitlement to service connection 
for atrial fibrillation.  The claims folder 
should be made available to the examiner 
for review.  The examiner should indicate 
the probable etiology of atrial 
fibrillation, and state whether it is at 
least as likely as not (i.e., probability 
of 50 percent or better) that atrial 
fibrillation is secondary to or has been 
aggravated by service-connected PTSD and 
type II diabetes.  If aggravation is found, 
the examiner should offer an assessment of 
the extent of additional disability 
resulting from aggravation by PTSD or type 
II diabetes.  A complete rationale for the 
opinion must be provided by the examiner.  
This opinion should be also be premised on 
the baseline level of severity of atrial 
fibrillation before any onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the examiner's 
current findings.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case before 
the case is returned to the Board.

No action is required of the Veteran until he receives further 
notice.  By this REMAND, the Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop the 
record and to accord the Veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


